DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 8-16, 20-26 28-33, and 35-37 are presented. Claims 1, 3, 8-12, 15, 20-26, and 28-32 are amended. Claims 35-37 are new. The amendment to the claims has overcome the rejection under 35 USC 112a. Part of the rejection under 35 USC 112b has been overcome but the amendment has introduced new issues. 

Response to Arguments
Rejections under 35 USC 112
On page 11 of the remarks Applicant states that claim 16 has been amended to delete the term prone. This is not true as the claim set filed 3/1/2021 still includes the term. The rejection is maintained for this reason and the merits of the rejection appear to be conceded.

Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claims 1, 3, 8-16, 20-26 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-16, 20-25, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two options for the first powder added “at least one base material having a surface capable of modification to a desired chemistry by one or more first reactive gases and/or (ii.) at least one base material having a surface that is contaminated by an impurity wherein said impurity is reactive to said one or more first reactive gases”. Claim 1 in the introducing step recites “said surface of said base material having a surface capable of modification to a desired chemistry”. The first portion allows for the material to have an impurity or be capable of modification but the later portion of the claim specifically refers to only one of the options. Thus, it is unclear if the claim does or does not include a material with one or more impurities but isn’t capable of surface modification, see claim 1 part (ii.). For this reason the claim is indefinite. 
Claim 1 recites “so as to create an impurity layer” on lines 13-14. The word free appears to have been omitted. In the context of the claim creating an impurity layer is not consistent. For this reason the claim is indefinite. 
Claim 1 positively recites an introducing step and an applying step on claim lines 9-14. The introducing step includes the following language “introducing one or more of said first reactive gases into said build chamber to modify and/or clean said surface of said base material having a surface capable of modification to a desired chemistry to create a modified base material having a chemically 
Claim 1 options (iii.) and (iv.) recites said one or more reactive fluids. Claim 1 only recites reactive gases previously. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 8-16, and 20-25 are rejected due to dependency on claim 1. 

Claim 16 recites “prone to moisture absorption”. The term "prone" in claim 16 is a relative term which renders the claim indefinite. The term "prone" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of reactivity with moisture the powder would have to have to qualify as prone to moisture absorption. 
Claim 20 currently depends from cancelled claim 19. The claim is indefinite for this reason. Claim 20 is being interpreted as dependent from claim 1.
Claim 25 recites wherein said surface capable of modification to a desired modification is generated by adsorbing said one or more reactive gas. It is not entirely clear what is required by this claim. The specification provides no further context as to what is required. US Pg Pub 2017/0182558 [0043] is the only other place the term is recited in the same context and it only discloses that it happens. As the term does not have a clear meaning it is indefinite. For the purpose of examination the 

Claim 33 recites “wherein said applied energy is thermal diffusion”. It is not clear what is and is not covered by this term. Thermal diffusion is only recited one other place in the application US Pg Pub 2017/0182558 [0033]. There is limited detail but the context does not appear to be the same as how it is used in the claim. In the claim the applied energy is for fusing the powder but in [0033] the term is used in the context of exposing the reactive fluids to assist in the surface modification. Furthermore, thermal diffusion as it is used in the claim appears to be descriptive of the natural process of energy (heat) dissipation. The claim is indefinite as it is unclear how the claim actually limits the process. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-16, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironets US Pg Pub 2014/0178241.
Claims 1, 12-14, and 20: Mironets discloses an additive manufacturing system including a pulverant material supply and method preparing the pulverant (Abstract and figure 1). Claim 1 includes a first step of “depositing on the build stage within a build chamber a first quantity” of a material. Build stage only appears in the claims and is neither depicted in the drawings nor elaborated upon in the specification. In determining the scope of the claim terms are given their broadest reasonable 

Claim 3: Mironets discloses hydrogen is one of the removed impurities ([0015] and [0022]). 
Claim 8: Mironets removes impurities from the powder which improves the layers and part ([0016]). 
Claim 9: Mironets removes impurities from the powder which would improve the metallurgical structure of the powder. ([0016]).
Claim 10: Oxidized materials have fewer free electrons (they are paired with an oxygen atom). As the free electrons are related to a materials magnetic properties removing the oxides would improve these properties. 
Claim 11: Claim 11 requires that the modified base material modifies the residual stress properties of the formed object. It is not clear what process step is associated with this property. As Mironets discloses removing impurities from the powder oxides and ceramics would not be present within the material. The lack of these impurities would affect the overall structure including any internal stresses or forces in some manner. 
Claim 15: Mironets discloses nickel as a suitable additive manufacturing material ([0002]) but does not appear to limit the options to any single material. Nickel oxidizes when in contact with oxygen. 
Claim 16: As the powder is made of metal it readily oxidizes in the presence of water ([0007]). This taken to meet the claimed limitation. 
Claims 21 and 23: Mironets discloses that the laser can be used for sintering, melting, and cutting ([0014]). The gas introduced into the chamber would be exposed to any cut surface. Any cut surface would be capable of modification the same as the original powder. 
Claim 22: Mironets discloses that the radiation source can be an electron beam ([0013]). 
Claim 24: Claim 24 employs language not expanded upon in the specification so the broadest reasonable interpretation will be used. “coated by said one or more reactive gas” is taken to mean surrounded or encompassed by the gas. Mironets Figure 2 reasonably appears to depict this. 
Claim 25: Mironets discloses the gas removes impurities through reduction which is a chemical reaction ([0015]). 

Claims 26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stankowski US Pg Pub 2017/0095858.
Claim 26: Stankowski discloses a method of preparing powder and then using that prepared powder in an additive manufacturing process (Abstract). Stankowski discloses the basic steps of determining the quantity of impurities, storing the powder under a protective atmosphere, and adjusting the content of elements present in the powder by powder treatment ([0022]-[0024]). The powder treatment is a modification that occurs before the powder is introduced to a build chamber ([0025]-[0026]). Selective laser melting is the example AM process Stankowski discloses which includes a work area or surface (build stage), applying energy to fuse powder in the form of a laser, and applying successive layers in order to build the part (Claim 1 and [0053]-[0057]). 
Claims 28-29: Stankowski discloses testing the material revealed an improvement of no cracks in the material ([0057]). 
Claim 30: Oxidized materials have fewer free electrons (they are paired with an oxygen atom). As the free electrons are related to a materials magnetic properties removing the oxides would improve these properties. Stankowski discloses removing oxides ([0027]).
Claim 31: Claim 31 requires that the modified base material modifies the residual stress properties of the formed object. It is not clear what process step is associated with this property. As Stankowski discloses removing impurities from the powder oxides and ceramics would not be present within the material. The lack of these impurities would affect the overall structure including any internal stresses or forces in some manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31, 32, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mironets US Pg Pub 2014/0178241 in view of Stankowski US Pg Pub 2017/0095858.
Claims 26 and 32: Mironets discloses an additive manufacturing system including a pulverant material supply and method preparing the pulverant (Abstract and figure 1). 
Mironets teaches that the powder is delivered to a supply and includes reactive impurities ([0013] remove impurities). Mironets teaches the powder has a surface capable of modification to a desired surface chemistry by a reactive gas ([0013] remove impurities, [0015] reducing gas, and [0019]). The setup depicted in figure 1 is included within a container that qualifies as a build chamber. Mironets discloses introducing a reducing gas into the powder in order reduce and remove contaminants ([0004], figure 2, and [0015] reducing and/or inert gas to pass through pulverant material). This material is modified. The inert gases at elevated temperature are also capable of removing impurities ([0022]). 
Claim 26 requires introducing the powder to the build chamber which has a build stage. Build stage only appears in the claims and is neither depicted in the drawings nor elaborated upon in the specification. In determining the scope of the claim terms are given their broadest reasonable interpretation in light of the specification. Without further context from the specification the term “build stage” will be interpreted as a surface or an area within the build chamber which encompasses 
Mironets does teach that pulverant material is generally kept in an inert atmosphere Mironets does not explicitly teach modifying the powder before introducing the powder to a build chamber. 
Stankowski teaches a method for treating a base material powder that is then used in an additive manufacturing system (Stankowski Title and Abstract). Stankowski teaches the main process steps includes determining the quantity of impurities, storing the powder under a protective atmosphere, and adjusting the content of elements present in the powder by powder treatment (Stankowski [0022]-[0024]). The treated powder is then able to be used in an AM process (Stankowski [0025-0028]). Preparing the powder in this way (before its use) is advantageous from a separations standpoint. Physical separations processes see in an increase in separation percentage when performed in series. Performing the impurity remove treatment already taught by Mironets before the powder is delivered to the build chamber in addition to in the build chamber would improve the amount of impurities in the powder and reduce the number of impurities that ever reach the build chamber. Impurities in the build chamber can dirty the build chamber and interfere with the laser. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the powder preparation process of Mironets by adding one or more additional treatments before the powder reaches the build chamber as taught by Stankowski in order to reduce the overall number of impurities and prevent more impurities from even reaching the chamber. 


Claim 29: Mironets removes impurities from the powder which would improve the metallurgical structure of the powder. ([0016]).
Claim 30: Oxidized materials have fewer free electrons (they are paired with an oxygen atom). As the free electrons are related to a materials magnetic properties removing the oxides would improve these properties.
Claim 31: Claim 31 requires that the modified base material modifies the residual stress properties of the formed object. It is not clear what process step is associated with this property. As Mironets discloses removing impurities from the powder oxides and ceramics would not be present within the material. The lack of these impurities would affect the overall structure including any internal stresses or forces in some manner. 
Claim 33: As discussed above it is unclear what is meant by thermal diffusion. Energy (heat) diffuses naturally based on temperature gradients. Thus, as the laser or other energy means heats the powder the temperature eventually drops as the energy dissipates or diffuses conductively to the surrounding material. This is taken as meeting the limitation. 
Claim 35: Mironets teaches repeatedly adding powder and forming layers until the object is complete ([0015]). 
Claim 36: Mironets removes impurities from the powder which improves the layers and part ([0016]).
Claim 37: Claim 37 requires that the modified base material modifies the residual stress properties of the formed object. It is not clear what process step is associated with this property. As Mironets discloses removing impurities from the powder oxides and ceramics would not be present within the material. The lack of these impurities would affect the overall structure including any internal stresses or forces in some manner. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2014/0370323 Abstract second supplemental gas at least [0017]
US Pg Pub 2017/0165791 Abstract and [0096]
US 5,837,960 carbon containing reactive gas

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736